Abraham Salazar-Hernandez was sentenced to 41 months’ imprisonment based on his conviction for illegal re-entry after being deported for an aggravated felony, in violation of 8 U.S.C. § 1326(a) and 1326(b)(2). He argued on appeal that the district court erred by sentencing him under the mandatory sentencing guidelines, see United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). On the government’s motion, we ordered a limited remand under the terms set forth in United States v. Paladino, 401 F.3d 471 (7th Cir.2005), for a determination whether the district court would have imposed the same sentence had it understood that the guidelines were advisory.
The district judge has replied that he would have imposed a different sentence had he known the guidelines were merely advisory. Both parties have responded and agree that the case should be remanded for resentencing. Accordingly,
IT IS ORDERED that Salazar-Hernandez’s sentence is VACATED, and the case is REMANDED to the district court for resentencing.